Citation Nr: 0534143	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cataract of the 
right eye.  

2.  Entitlement to a rating in excess of 30 percent for 
macular degeneration of the left eye due to retinal 
detachment.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to May 
1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In July 2005 the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

It is noted that service connection for right eye presbyopia 
as secondary to the service-connected left eye disorder was 
denied in a February 1992 rating decision and confirmed in 
April 1998.  That decision is final and not before the Board 
at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the July 2005 hearing, the veteran testified as to 
worsening vision with increased loss in the right eye, to 
include increased visual field impairment due to double 
vision and floaters.  He reiterated his contention that he 
has a right eye cataract as a result of overworking that eye 
due to the service-connected left eye disorder which is light 
perception only.  He reported receiving treatment at the VAMC 
since April 2004.  The veteran's service-connected left eye 
disability is rated under Diagnostic Codes (DCs) 6008-6070.  
This issue is inextricably intertwined with the claim for an 
increased rating for the left eye disability because the 
vision in the right eye is used to determine the maximum 
rating that may be assigned for the left eye.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non 
service-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

A June 2004 VA visual acuity examination  diagnoses included 
a right eye cataract, but the examiner did not specifically 
provide an opinion as to the etiology of this condition.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

It is concluded that a contemporaneous examination is 
necessary.  The case is REMANDED to the Veterans Benefits 
Administration (VBA) AMC for the following development.  

1.  The AMC should obtain the veteran's 
VA records from the Columbia, South 
Carolina VAMC since April 2004 and 
associate them with the claims file.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The VBA AMC should arrange for a VA 
special ophthalmological examination of 
the veteran by an ophthalmologist 
including on a fee basis if necessary to 
ascertain the nature, extent of severity, 
and etiology of any right eye disorder(s) 
that may be present, and the extent of 
severity of his service-connected left 
eye condition.

The claims file, copies of 38 C.F.R. § 
4.75 through 4.84, and a separate copy of 
this remand, must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  Any further 
indicated studies should be conducted.  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(1)  Is it at least as likely as not that 
any chronic acquired right eye 
disorder(s) found on examination is/are 
causally related to the service-connected 
left eye disability?

(2)  If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
left eye disability aggravates any 
chronic acquired right eye disorder(s) 
found on examination?

(3)  If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a)  The baseline manifestations which 
are due to the effects of any chronic 
acquired right eye disorder(s) found on 
examination;

(b)  The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left eye disability based on medical 
considerations; and

(c)  The medical considerations 
supporting an opinion that increased 
manifestations of any chronic acquired 
right eye disorder(s) found on 
examination is/are proximately due to the 
service-connected left eye disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims of entitlement to 
service connection for a chronic acquired 
right eye disorder, including as 
secondary to the service-connected left 
eye disability, and readjudicate the 
claim of entitlement to increased 
compensation benefits for the service-
connected left eye.  If the benefits 
requested on appeal are not granted to 
the veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the VBA AMC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

